ACCEPTED
                                                                                                                                                     06-15-00154-CR
                                                                                                                                          SIXTH COURT OF APPEALS
                                                                                                                                                TEXARKANA, TEXAS
                                                                                                                                                9/11/2015 2:26:03 PM
                                                                                                                                                    DEBBIE AUTREY
                                                                                                                                                              CLERK




                                                                                                                    FILED IN
                                                                                                             6th COURT OF APPEALS
                                                                                                               TEXARKANA, TEXAS
                                                                                                             9/14/2015 9:48:00 AM
                                                                                                                 DEBBIE AUTREY
                                                                                                                     Clerk
Amended/corrected statement:    El
                                               DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                 (to he filed in the court of appeals upon perfection of appeal under TRAP 32)

1. Appellant                                                          II. Appellant Attorney(s)

First Name:     AE(T1S                                                      Lead Attorney
Middle Name:    ADELLE                                                First Name:         EB.B
Last Name:      WILLIAMS                                              Middle Name:        B      ,.. Mw                     ..
Suffix                                                                Last Name           MOBLI Y
Appellant Incarcerated?        Yes   El   No                          Suffix:
Amount of Bond:                                                       Z Appointed                          El District/County Attorney
    Se: a                                                             fl Retained                          El Public Defender
                                                                      Firm Name:              ATTORNEY AT LAW
                                                                      Address I           P.0. BOX 230Q
                                                                      Address 2:                   .              .•             .-:•
                                                                      City:               I.ON(iVll-AV
                                                                      State:      Texas                                Lip+4:           75(0
                                                                      Telephone:          903-757-3331                   ext.
                                                                      Fax:        903-753-829          .




                                                                      Email:      ebhmohi).aol.coni
                                                                      SBN:        14238000

                                                                                                                                        Add Another Appellant/
                                                                                                                                              Attorney




                                                                Page I of
111. Appellee                                                                       IV. Appellee Attorney(s)

First Name:         THE STATE OF TEXAS                                              RI Lead Attorney
Middle Name:                                                                        First Name:          COKE

Last Name:                                                                          Middle Name:
Suffix:                                                                             Last Name:           SOLOMON
Appellee Incarcerated?       fl   Yes      No                                       Suffix:

Amount of Bond:                                                                     fl Appointed             Z District/County Attorney
l'r() Sc:                                                                           fl Retained              fl Public Defender
                                                                                    Frm Name:              HARRISON COUNTY
                                                                                    Address 1:           P.O. BOX 776
                                                                                    Address 2:
                                                                                    City:                MARSHALL
                                                                                    State:    Texas                          Zip+4:    75671
                                                                                    Telephone:           903-935-8408           ext.
                                                                                    Fax:      903-938-9312
                                                                                    Email:    cwsolornon@chartcr.net
                                                                                                             -                          Add Another Appellee!
                                                                                    SBN:      24041954                                       Attorney

 V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                       Was the trial by:     0     jury or R non-jury?
                                     Controlled Substances
or type of case):                                                                   Date notice of appeal filed in trial court: September 9, 2015
Type of Judgment: Bench Trial
                                                                                     If mailed to the trial court clerk, also give the date mailed:
[)ate trial court imposed or suspended sentence in open court or date
trial court entered appealable order: September 9, 2015
Offense charged: POSS OF CONTROLLED SUBSTANCE                                        Punishment assessed: 10 YRS. COUNT I & 15 YRS COUNT 2

Date of offense: December 31, 2014                                                   Is the appeal from a pre-trial order?   0 Yes Z       No

Defendant's plea: Guilty                                                             Does the appeal involve the constitutionality or the validity of a
                                                                                     statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    F] Yes M No
   J Yes fl No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:             f Yes fl      No If yes, date filed: September 14, 2015
Motion in Arrest of Judgment:           Yes []No If yes, date filed:
Other:      n Yes      No                               If yes, date filed:

If other, please specify


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed: RXYes            No nNA                 If yes, date filed: UNKNOWN
Date of hearing:                         F1!U      fl    NA

Date of order:                                     fl    NA
Ruling on motion:          Granted   fl Denied           NA         If granted or denied, date of ruling:




                                                                              Page 2 of 5
Court:                                                                     Clerk's Record:

County:     04411*4!JIISIIISVUUIIMJUIIIIIIU
Trial Court Docket Number (Cause no):             15-0053X

Trial Court Judge (who tried or disposed of the case):



First Name:                                   .      .           ..
Middle Name           2BIIuiciI!I4IuIIMIIgUIuIIIuIuuIii
Last Name:
            .......
                      MP*mS1IIuIIiIII1uIIIuIU1uuIF
                         -
Suffix:
Address 1

Address 2             IUIIIIRIIIIIII1IIJIIII1IIiIIUIIUU1
City




Reporter's or Recorder's Record:
Is there a reporter's record?   E Yes fl No
Was reporter's record requested? gYes DN0

Was the reporter's record electronically recorded?           0 Yes    No

If yes, date requested:

Were payment arrangements made with the court reporter/court recorder?            [-]Yes []No Mindigent




       Court Reporter                  fl     Court Recorder
       Official                        0      Substitute



First Name:                              .               .

Middle Name

Last Name:                                                            .

Suffix: •j•,,.•
Address I

Address 2             11IIIIIIINIU1N!IISIUU!11aIIIIE1NI7S
City:

State                               Zip +4

Telephone:            0Vj#V#NkVM       ext.

Fax:

Email:
 1X. Related Matters


List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number                                                                           Court

Style:

         Vs.




 X. Signature



Signature of counsel (or Pro Se Party)                                                Date: September II. 2015


                                                                                      State Bar No: 14238000
Printed Name:

                                                             =
Electronic Signature: is! EBB B. MOBLEY                                               Name: EBB B. MOBLEY
      (Optional)

XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order orjudgment as follows on September ii, 2015




Signature of counsel (or pro se party)                             Electronic Signature: is! EBB B. MOBLEY
                                                                         (Optional)

                                                                   State Bar No.: 14238000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                              (1) the date and manner of service;
                              (2) the name and address of each person served, and
                              (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                    Page 4 of 5
Page 5 of 5